Citation Nr: 1211056	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-31 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Acting Veterans Law Judge in January 2012.  At the hearing the Veteran presented additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  Extending the benefit of the doubt to the Veteran, obstructive sleep apnea is shown as likely as not to be due to military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified that his obstructive sleep apnea started during his military service.  After a careful review of the Veteran's claims file and by granting the Veteran the benefit of the doubt the Board finds that the Veteran's obstructive sleep apnea is related to his military service. 

The Veteran's service treatment records are silent for any diagnosis or treatment of obstructive sleep apnea.  The Board notes that he was seen for sleeping problems during service but a July 2007 service treatment record also noted that the Veteran had a possible diagnosis of posttraumatic stress disorder (PTSD). 

The separation from service was in February 2008.  Shortly after service in a VA medical record dated in June 2008, the Veteran reported he was "not sleeping."  In a VA medical record dated in July 2008, the Veteran reported that he mostly had restless sleep, and had previously been told that he snored or breathed irregularly in his sleep.  A sleep study was recommended.  

In August 2008 the Veteran underwent a VA sleep study and it was noted that he was being put on a continuous positive airway pressure (CPAP) trial and in October 2008 he was set up with instructions and supplies for his CPAP unit.  In a November 2008 psychology note it was stated that the Veteran had problems sleeping, including nightmares and initial insomnia; it was also stated that the Veteran started CPAP about two months prior and that he felt it was helping and he felt refreshed upon waking. 

The Veteran was afforded a VA examination in August 2009.  The VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not related to the Veteran's military service.  The basis for his opinion was the Veteran had in-service bad dreams and was not diagnosed with sleep apnea until after service; he stated that the two issues were unrelated and that there was no evidence of sleep apnea complaints in service. 

In addition to the Veteran's testimony about his symptoms of sleep apnea beginning in service he also submitted two witness statements.  The first one was an April 2011 statement by a fellow service member who was stationed with the Veteran in Kuwait and shared a bunk with the Veteran in Iraq in 2003-2004.  He stated that the Veteran had an unusual sleep pattern and behaviors that involved loud snoring, raspy breathing, and frequent trips to the toilet to retrieve massive amount of drinking water for his dry mouth and throat.  In January 2012, the Veteran's girlfriend stated that she had been with the Veteran since 2005 and that since that time she has witnessed the Veteran's abnormal sleeping disturbances with erratic breathing.  

After a careful review of the Veteran's claims file the Board finds that there is only one medical nexus opinion of record, the August 2009 (negative) VA examiner's opinion; however, there are also post-service treatment records that the Veteran was diagnosed with obstructive sleep apnea shortly after his discharge from service and there are also the Veteran's statements and the statements from his fellow service member and his girlfriend.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  After a careful review of all the evidence of record the Board finds that service connection for obstructive sleep apnea is warranted.  The VA examiner states that the Veteran's sleep apnea and his in-service sleep problems are unrelated; however, the Board finds that the record demonstrates that the Veteran has sleep problems related both to his service-connected PTSD and to his obstructive sleep apnea.  The Veteran's sleep problems related to his PTSD and to his obstructive sleep apnea are discussed at the November 2008 VA examination establishing that the Veteran has diagnosed sleep problems that are manifested by different natures and different etiologies.  

The Board finds that while sleep problems related to his obstructive sleep apnea were not documented in his service treatment records, the statements by the Veteran, his fellow service member, and his girlfriend establish that he experienced symptoms of sleep apnea while in service, especially when he was deployed to Iraq.  The Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, the Board finds that the Veteran is competent to testify as to experiencing symptoms of sleep apnea during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).   Further, the Veteran's lay contentions regarding experiencing this disorder during his military service are supported by his supporting witness statements, as discussed above.  In this regard, the Veteran was reported sleep complaints in June 2008 and was diagnosed with obstructive sleep apnea in August 2008, shortly after his discharge from the military after his lengthy period of service.  Thus, the Board finds that although the Veteran's service treatment records do not include any treatment or diagnosis of obstructive sleep apnea in service and the August 2009 VA examiner's opinion is against the Veteran's claim service connection for obstructive sleep apnea is still warranted based upon the Veteran's testimony and the statements by his fellow service member and his girl friend that they witnessed these symptoms during the Veteran's military service and by the fact that the Veteran was diagnosed about six months after the Veteran's discharge from his lengthy military service. 

In summary, the Board finds that by granting the Veteran the benefit of the doubt that service connection for obstructive sleep apnea is granted.  Though the Veteran's service treatment records and the August 2009 VA examiner's opinion are against the Veteran's claims file the Board finds that the Veteran's testimony and the credible statements by his girlfriend and service member, as well as his diagnosis within six months of his military service, are competent and credible in establishing service connection.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for obstructive sleep apnea is warranted. 


ORDER

Service connection for obstructive sleep apnea is granted. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


